DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7, 10-26, and 28 are cancelled.  Claims 1-6, 8-9, and 27 are pending.  Claims 1 and 8 are amended.  Claims 1-6, 8-9, and 27 are currently under examination.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 23, 2021 was filed after the mailing date of the Non-final Office Action on July 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I: Claims 1-9, and 27, drawn to a donor polynucleotide comprising a non-replicative double-stranded DNA molecule (dsDNA) comprising a nucleotide sequence which corrects a mutation that causes Glycogen Storage Disease 1a in a genomic DNA molecule (gDNA) molecule in a cell in the reply filed on June 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-26 and 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.


Specification – withdrawn in view of Applicant’s amendment
	The objection to the specification because it contained an embedded hyperlink and/or other form of browser-executable code on page 146, lines 11, 18, and 31 and on page 155, line 19 has been withdrawn in view of Applicant’s deletion of the embedded hyperlinks and/or other form of browser-executable code.

Specification - maintained
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

It is noted that Applicant has addressed the objection to the objection and attempted to overcome the objection by amending the abstract in the response and documents filed September 23, 2021.  However, Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract of the disclosure is objected to because it does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the This objection is maintained but has been modified to address the proper format for an abstract.

Claim Objections - maintained
Claims 1 and 27 objected to because of the following informalities:  c.  
It is noted that Applicant has not addressed the objection to the claims nor amended the claims.  Therefore, the objection is maintained.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites "the splicing signals direct the inclusion of the exon comprising the exonic sequence which corrects the mutation into an mRNA".  The claim does not further limit the structure of the donor polynucleotide of claim 5, because the structure of the donor   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is noted that Applicant has not addressed the rejection nor cancelled or amended the claim.  Therefore, the objection is maintained.

Claim Rejections - 35 USC § 103 - withdrawn in view of Applicant’s amendment
Rejection of claims 1-6, 9, and 27 is/are under 35 U.S.C. 103 as being unpatentable over Beaudry et al. 2017 (WO 2017077386 A1, published May 11, 2017) in view of Matera and Wang 2014 (Nat Rev Mol Cell Biol. 15:108-21, published January 23, 2014) is withdrawn in view of Applicant’s amendment to claim 1 to recite the language of allowed claim 7 “wherein the branch point sequence comprises the nucleotide sequence TTCAT, wherein the polypyrimidine tract comprises the nucleotide sequence CTTGTTCTGTTTTTTT (SEQ ID NO: 109), wherein the 3' splice site comprises the nucleotide sequence TAG”.

Double Patenting – withdrawn in view of Applicant’s amendment
Provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 18, 27, 57, 65, and 81 of copending Application No. 16/457528 in view of Beaudry et al. 2017 (WO 2017077386 A1, published May 11, 2017) is withdrawn in view of Applicant’s amendment to claim 1 to recite the language of allowed claim 7 “wherein the branch point sequence comprises the nucleotide sequence TTCAT, wherein the polypyrimidine tract comprises the nucleotide sequence CTTGTTCTGTTTTTTT (SEQ ID NO: 109), wherein the 3' splice site comprises the nucleotide sequence TAG”. 

Conclusion

SEQ ID NO: 109 is found in the art, but not in the context of splicing signals as a polypyrimidine tract.  Amended claim 1, which now recites SEQ ID NO: 109, is therefore no longer rejected under U.S.C 103 and on the ground of nonstatutory double patenting.  
Claims 1 and 27 are objected to for minor informalities.
Claim 6 is rejected under U.S.C. 112(d).
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636